Citation Nr: 1430051	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  03-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to August 1971.  He died in June 1984.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2004, the appellant testified at a personal hearing before a Decision Review Officer (DRO).  In her October 2003 substantive appeal, the appellant requested a hearing before a member of the Board.  In January 2004, she withdrew that request.  She had previously testified before the Board in a May 2002 video conference hearing.  Transcripts of the January 2004 DRO hearing and the May 2002 Board hearing are of record.

Historically, in November 2006, the Board issued a decision addressing this matter.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a joint motion for remand by the parties, vacated the Board decision, and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

The Board again adjudicated the appeal in a September 2008 decision.  The appellant appealed that decision to the Court and in November 2009, the Veterans Court granted another Joint Motion, again vacating and remanding the matter to the Board for compliance with the instructions in the Joint Motion.

Pursuant to the November 2009 Joint Motion, the Board requested a Veterans Health Administration (VHA) medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903 in November 2010.  Additionally, in December 2010, the Board remanded this matter to the RO to obtain additional evidence as identified by the VHA medical expert.

The Board again denied the appellant's claim in a January 2012 decision.  In August 2013, the Court granted a Joint Motion of the parties and returned the appeal to the Board.

In December 2013, the Board's Vice Chairman granted the appellant's motion for disqualification of the Veterans Law Judge (VLJ) who had previously presided over the appeal.  The appeal was assigned to the undersigned VLJ.  

In March 2014, the Board requested an independent medical expert opinion in this appeal.  That opinion was received in April 2014.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and was exposed to herbicides.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The death certificate lists the Veteran's immediate cause of death as respiratory arrest, due to or as a consequence of increased intracranial pressure, due to or a consequence of grade III astrocytoma of the left cerebral hemisphere.  

4.  The Veteran's grade III astrocytoma was related to herbicide exposure during service.



CONCLUSION OF LAW

A disability incurred in service caused or contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board has determined that service connection for the cause of the Veteran's death is warranted, no further discussion of the VCAA is necessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's death certificate lists the immediate cause of death as respiratory arrest, due to or as a consequence of increased intracranial pressure, due to or a consequence of grade III astrocytoma of the left cerebral hemisphere.  

The Board acknowledges that the record contains a variety of medical opinions and commentary, both for and against the proposition that the Veteran's fatal brain cancer was related to service.  Ultimately, the Board requested an independent medical expert opinion in March 2014.  In April 2014, a physician who is an assistant professor at Virginia Commonwealth University and staff physician and director of clinical research at a VA Medical Center provided an opinion regarding the cause of the Veteran's death.  He indicated that he reviewed both the timeline contained in the Board's opinion request and the case records.  

Initially, the physician determined that the tumor that caused the Veteran's death was not a soft tissue sarcoma, but had been accurately assigned as a glioma by the pathologist.  However, he opined that the tumor had its onset during service.  He noted that the carcinogenic molecules in Agent Orange were well known to cross the blood-brain barrier, such having been confirmed by preclinical studies and by Agent Orange's accepted associations with neurotoxicity, including Parkinson's disease.  He pointed out that, given that the Veteran died in his 30's, it was at least as likely as not that he developed a carcinogenic-induced low-grade glioma before 1971 that gradually progressed over the ensuing 13 years.  He indicated that his hypothesis was supported by current understanding of secondary glioblastomas that are known to develop from initially low-grade gliomas (initial grade I and II) and slowly transform over many years.  He noted that the hypothesis was further supported by the original pathology report dated in June 1984, which documented the observation that the tumor was likely not a frank glioblastoma, but instead a "relatively slowly growing astrocytoma which has undergone a dedifferentiation towards a more aggressive tumor at some point in its history".  He pointed out that the pathology report described histological evidence for the presence of all four grades of glioma at the time of sampling.  He noted that the pathologist's diligence in documenting the fine details of histopathological features was to be commended for providing the necessary information in the pathology report to enable his conclusion some 30 years later.  

Finally, the physician concluded that it was at least as likely as not that exposure to Agent Orange caused the Veteran's tumor.  He noted that, expanding on the rationale already provided, gliomas in young adults were a heterogeneous group and were often related to years of transformation from an initially low-grade glioma.  He indicated that, given that the toxic compounds in Agent Orange represented some of the most carcinogenic molecules known to man, and could easily cross the brain barrier, it was his opinion that it was at least as likely as not that Agent Orange caused the tumor.  He stated that the rationale for his opinion might not necessarily be supported by the weighted average of the epidemiological studies of association summarized in the Institute of Medicine updates on Agent Orange, but that in considering the biological plausibility, features documented in the pathology report, and identification of at least several studies listed in the IOM reports that had a relative risk at 95 percent confidence intervals that are above the value of one, there was sufficient evidence in his opinion to consider a potential causal relationship between Agent Orange and the Veteran's glioma.

This board certified radiation oncologist and director of clinical research supported his conclusions with a discussion of the extensive claims file and reference to pertinent literature.  In light of the positive opinion regarding the question of the etiology of the Veteran's fatal brain tumor, the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


